Case 19-80064-TLS            Doc 148       Filed 01/24/19 Entered 01/24/19 21:47:41                         Desc Main
                                          Document     Page 1 of 34


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEBRASKA

                                         )
In re:                                   ) Chapter 11
                                         )
SPECIALTY RETAIL SHOPS HOLDING CORP., et ) Case No. 19-80064 (TLS)
al., 1
                                         )
               Debtors.                  ) (Jointly Administered)
                                         )

              DEBTORS’ APPLICATION FOR ENTRY OF AN ORDER
          (A) AUTHORIZING THE RETENTION AND EMPLOYMENT OF
        HILCO REAL ESTATE, LLC EFFECTIVE NUNC PRO TUNC TO THE
    PETITION DATE, (B) WAIVING CERTAIN TIMEKEEPING REQUIREMENTS
    PURSUANT TO LOCAL RULE 2016-1, AND (C) GRANTING RELATED RELIEF

         Specialty Retail Shops Holding Corp. and its debtor affiliates, as debtors and debtors in

possession in the above-captioned chapter 11 cases (collectively, the “Debtors”) respectfully state

as follows in support of this application (this “Application”) 2 for entry of an order (the “Order”),

(a) authorizing the Debtors to employ and retain Hilco Real Estate, LLC (“Hilco Real Estate”) as

their real estate advisors pursuant to the terms and conditions of the Services Agreement (as

defined herein), effective nunc pro tunc to the Petition Date (as defined herein), (b) waiving certain

timekeeping requirements pursuant to Local Rule 2016-1, and (c) granting related relief. In

support of this Application, the Debtors submit the Declaration of Sarah K. Baker, Vice President


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157);
    Pamida Transportation LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526);
    Retained R/E SPE, LLC (6679); Shopko Finance, LLC (1152); ShopKo Gift Card Co., LLC (2161); ShopKo
    Holding Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical
    Manufacturing, LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS
    Trucking, LLC (0592);. The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin,
    54304.

2
    A detailed description of the Debtors and their businesses, and the facts and circumstances supporting the Debtors’
    chapter 11 cases, are set forth in greater detail in the Declaration of Russell L. Steinhorst, Chief Executive Officer
    of Specialty Retail Shops Holding Corp., in Support of Chapter 11 Petitions and First Day Motions [Docket No.
    4] (the “First Day Declaration”), filed contemporaneously with the Debtors’ voluntary petitions under chapter 11.
Case 19-80064-TLS             Doc 148      Filed 01/24/19 Entered 01/24/19 21:47:41                        Desc Main
                                          Document     Page 2 of 34


and Assistant General Counsel at Hilco Trading, LLC (the “Baker Declaration”)3, filed

contemporaneously herewith. In further support of this Application, the Debtors respectfully state

as follows.

                                                 Relief Requested

           1.       By this Application, the Debtors seek entry of an order, (a) authorizing the Debtors

to employ and retain Hilco Real Estate as their real estate advisors pursuant to the terms and

conditions of the Services Agreement, effective nunc pro tunc to the Petition Date, (b) waiving

certain timekeeping requirements pursuant to Local Rule 2016-1, and (c) granting related relief.

                                                    Jurisdiction

           2.       The United States Bankruptcy Court for the District of Nebraska (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and Nebraska General Rule 1.5

of the United States District Court for the District of Nebraska. The Debtors confirm their consent,

pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to

the entry of a final order by the Court in connection with this application to the extent that it is

later determined that the Court, absent consent of the parties, cannot enter final orders or judgments

in connection herewith consistent with Article III of the United States Constitution.

           3.       Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

           4.       The statutory bases for the relief requested herein are sections 327(a), 328(a),

and 1107(b) of the Bankruptcy Code, Bankruptcy Rule 2014(a), and Rule 2016-1 of the Nebraska

Rules of Bankruptcy Procedure (the “Local Rules”).




3
    Capitalized terms not used herein shall have the meaning ascribed to them in the Services Agreement.


                                                           2
Case 19-80064-TLS        Doc 148     Filed 01/24/19 Entered 01/24/19 21:47:41                Desc Main
                                    Document     Page 3 of 34


                                             Background

          5.    Specialty Retail Shops Holding Corp. (“ShopKo”), together with its Debtor

affiliates, is a retail company that historically engaged in the sale of general merchandise including

clothing and accessories, electronics, and home furnishings, as well as company operated

pharmacy and optical services departments at over 367 stores in 25 states throughout the United

States and through e-commerce operations.          The Debtors are headquartered in Green Bay,

Wisconsin. The Debtors and their non-Debtor subsidiaries generated approximately $2.6 billion

in revenue in fiscal year 2017 and currently employ approximately 14,000 people in the United

States.

          6.    On January 16, 2019 (the “Petition Date”), each Debtor filed a voluntary petition

for relief under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their business

and manage their properties as debtors and debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. The Debtors’ chapter 11 cases have been consolidated for

procedural purposes only and are being jointly administered pursuant to Bankruptcy Rule 1015(b)

[Docket No. 25]. No party has requested the appointment of a trustee or examiner in these chapter

11 cases. On January 18, 2019, the United States Trustee for the District of Nebraska (the “U.S.

Trustee”) appointed an official committee of unsecured creditors pursuant to section 1102 of the

Bankruptcy Code (the “Committee”) [Docket No. 95].

                                 Hilco Real Estate’s Qualifications

          7.    Hilco Real Estate is a diversified real estate consulting and advisory firm that

evaluates, restructures, facilitates the acquisition of, and disposes of all types of real estate located

both nationally and internationally. Hilco Real Estate and/or certain of its professionals have

provided real estate advisory services to debtors in many cases, including, among others: In re

Bertucci’s Holdings, Inc., Case No. 18-10894 (Bankr. D. Del. May 3, 2018); In re hhgregg, Inc.,

                                                   3
Case 19-80064-TLS       Doc 148     Filed 01/24/19 Entered 01/24/19 21:47:41              Desc Main
                                   Document     Page 4 of 34


Case No. 17-01302 (Bankr S.D. Ind. April 6, 2017); In re City Sports, Inc., Case No. 15-12054

(KG) (Bankr D. Del. Nov. 23, 2015); In re Cengage Learning, Inc., No. 13-44106 (ESS) (Bankr.

E.D.N.Y. Nov. 6, 2013); In re AMF Bowling Worldwide, Inc., No. 12-36495 (KRH) (Bankr. E.D.

Va. February 25, 2013); and In re Great Atlantic and Pacific Tea Company, Inc., No. 10-24549

(RDD) (Bankr. S.D.N.Y. Mar. 15, 2011).

        8.      The Debtors have selected Hilco Real Estate as their real estate advisors based

upon, among other things: (a) the Debtors’ need to retain a skilled real estate advisory firm to

provide advice with respect to the Debtors’ numerous real property leases and ownership interests;

and (b) Hilco Real Estate’s extensive experience and expertise in providing consulting and

advisory services in connection with the restructuring of leasehold interests and sales of real

property ownership interests in chapter 11 cases such as these. In light of the size of these chapter

11 cases, Hilco Real Estate’s resources, capabilities, and experience are important to the Debtors’

successful real property portfolio restructuring. An experienced real estate consultant such as

Hilco Real Estate fulfills a critical service and complements the services offered by the Debtors’

other professionals. For these reasons, the Debtors believe that Hilco Real Estate is both well-

qualified and uniquely able to perform the services for which it is being sought to be retained in

these chapter 11 cases in an efficient and timely manner, as well as that the retention and

employment of Hilco Real Estate is in the best interests of the Debtors, their estates, and other

parties in interest.

        9.      Hilco Real Estate commenced its engagement with the Debtors to provide real

estate advisory services in connection with the Debtors’ chapter 11 cases pursuant to a real estate

consulting and advisory services agreement, dated as of December 6, 2018 (the “Services

Agreement”), a copy of which is attached hereto as Exhibit A.



                                                 4
Case 19-80064-TLS           Doc 148      Filed 01/24/19 Entered 01/24/19 21:47:41                      Desc Main
                                        Document     Page 5 of 34


                                          Services to be Provided

        10.      As further set forth in the Services Agreement, the Debtors have requested that

Hilco Real Estate serve as real estate advisor during these chapter 11 cases to perform a broad

range of services (the “Services”) on behalf of the Debtors in connection with the Debtors’ real

property holdings. Among other things, the Services include: 4

                 a.       meeting with the Debtors to ascertain the Debtors’ goals, objectives and
                          financial parameters and working with the Debtors’ management on an
                          ongoing basis to review the Debtors’ real estate portfolio, or portions
                          thereof, in order to develop an appropriate series of cost savings and value
                          strategies on both a portfolio-wide and property-by-property basis;

                 b.       mutually agreeing with the Debtors with respect to a strategic plan for
                          restructuring the Debtors’ Leases and negotiating sales of the Debtors’
                          Properties (the “Strategic Plan”);

                 c.       at the Debtors’ direction and on the Debtors’ behalf, engaging with the
                          landlord for a particular Lease to negotiate the terms of a restructuring
                          agreement for such Lease in accordance with the Strategic Plan, and
                          engaging with potential purchasers of the Debtors’ Properties to negotiate
                          the terms of purchase and sale agreements;

                 d.       providing periodic written reports to the Debtors regarding the status of the
                          negotiations in subsection (c); and

                 e.       assisting the Debtors in closing the pertinent lease restructuring agreements
                          and real property purchase and sale agreements.

        11.      The Services are necessary to enable the Debtors to maximize the value of their

estates. All of the Services will be undertaken at the request of the Debtors.

                                        Professional Compensation

        12.      Real estate advisors such as Hilco Real Estate do not typically charge for their

services on an hourly basis. Instead, compensation arrangements such as those contemplated by


4
    The summary provided herein is otherwise for illustrative purposes only. In the event of any inconsistency
    between the Services as set forth herein and the Services Agreement, the Services Agreement will control.
    Capitalized terms used but not otherwise defined in this summary shall have the meanings ascribed to them in the
    Services Agreement.


                                                         5
Case 19-80064-TLS           Doc 148      Filed 01/24/19 Entered 01/24/19 21:47:41                       Desc Main
                                        Document     Page 6 of 34


the Services Agreement are customary. Further, such compensation arrangements are consistent

with and typical of compensation arrangements entered into by Hilco Real Estate and other

comparable firms in connection with the rendering of similar services under similar circumstances.

        13.      Subject to the Court’s authorization, the Debtors will compensate Hilco Real Estate

in accordance with the terms and conditions and at the times set forth in the Services Agreement,

which provides in relevant part for the following compensation structure (the “Fee Structure”): 5

                 a.       for each Lease that becomes a Restructured Lease, Hilco Real Estate shall
                          earn a fee equal to the Restructured Lease Savings Fee equal to the sum of
                          (i) $1,000 and (ii) the aggregate Restructured Lease Savings multiplied by
                          three percent (inclusive of term shortening, although the fee percentage
                          attributable to such term shortening shall be calculated using two and three
                          quarters percent and shall be capped at $15,000 per Lease). The amounts
                          payable on account of a Restructured Lease shall be paid in a lump sum
                          upon closing of the transaction having the effect of restructuring the Lease,
                          subject to any applicable orders of the Court and other applicable United
                          States Trustee guidelines and laws;

                 b.       For each Property that is sold, Hilco Real Estate shall earn a fee equal to
                          four percent of the Gross Sale Proceeds. The fee shall be payable at the
                          time of closing on a sale of a Property, subject to any applicable orders of
                          the Court and other applicable United States Trustee guidelines and laws;
                          and

                 c.       all fees payable to Hilco Real Estate under the Services Agreement shall be
                          free and clear of any liens, claims, and encumbrances, including the liens of
                          any secured parties, subject to any applicable orders of the Court and other
                          applicable United States Trustee guidelines and laws.

        14.      In addition to any fees payable to Hilco Real Estate, the Debtors will reimburse

Hilco Real Estate for its reasonable, documented (through receipts or invoices) out-of-pocket

expenses incurred in performing the Services, including, without limitation, reasonable expenses




5
    The summary provided herein is otherwise for illustrative purposes only and is subject to the Services Agreement
    in all respects. In the event of any inconsistency between the Fee Structure as set forth herein and the Services
    Agreement he Services Agreement will control.


                                                         6
Case 19-80064-TLS       Doc 148     Filed 01/24/19 Entered 01/24/19 21:47:41              Desc Main
                                   Document     Page 7 of 34


of postage and overnight express courier fees and other mutually agreed-upon expenses incurred

in connection with performing the Services.

       15.     The Debtors believe that the Fee Structure is comparable to compensation generally

charged by real estate advisory firms of similar stature to Hilco Real Estate for comparable

engagements, both in and out of bankruptcy. Furthermore, the Debtors believe that the Fee

Structure is consistent with Hilco Real Estate’s normal and customary billing practices for cases

of comparable size that require the level and scope of the services to be provided in these chapter

11 cases. Moreover, the Fee Structure has been agreed upon by the parties in anticipation that a

substantial commitment of professional time and effort will be required of Hilco Real Estate and

its professionals, and in the light of the fact that such commitment may foreclose other

opportunities for Hilco Real Estate and that the actual time and commitment required of Hilco

Real Estate and its professionals to perform the services may vary substantially from week to week

or month to month, creating “peak load” issues for Hilco Real Estate.

       16.     Hilco Real Estate’s expertise and experience in the realm of restructuring real estate

leases and sales of real property for client companies were important factors in determining the

Fee Structure. The Debtors believe that the ultimate benefit of the Services cannot be measured

by reference to the number of hours to be expended by Hilco Real Estate’s professionals in the

performance of such Services. The Debtors also believe that by using a transactional fee structure,

Hilco Real Estate’s compensation is directly tied to and contingent upon the level of cost savings

from restructuring the Debtors’ Leases, and the amount of proceeds from sales of the Debtors’

Properties, and aligns the interests of Hilco Real Estate with those of the Debtors.

       17.     Hilco Real Estate intends to apply for final compensation for professional services

rendered and reimbursement of expenses incurred in connection with these chapter 11 cases,



                                                 7
Case 19-80064-TLS       Doc 148     Filed 01/24/19 Entered 01/24/19 21:47:41              Desc Main
                                   Document     Page 8 of 34


subject to the Court’s approval, after notice and a hearing, and in compliance with applicable

provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the compensation

guidelines promulgated by the Office of the United States Trustee (the “U.S. Trustee Guidelines”),

and any other applicable procedures and orders of the Court, including any order granting this

Application (to the extent compliance is not waived).

       18.     Due to the transactional fee structure of the engagement, Hilco Real Estate requests

that it not be required to file time records in accordance with Bankruptcy Rule 2016(a) and the

U.S. Trustee Guidelines. Sales and marketing agents generally are not compensated based on

hours devoted to their services, and instead are compensated based on fee structures similar to the

one proposed in this case. Notwithstanding that Hilco Real Estate does not charge for its services

on an hourly basis, Hilco Real Estate will nonetheless file a certification of its fees, commissions,

and reimbursable expenses with the Court and cause such certification to be served on the U.S.

Trustee and the Debtors, as well as any other entities required by the Debtors or the Court. Hilco

Real Estate will file a final fee application for allowance of the fees and expenses payable under

the Services Agreement.

       19.     The Debtors respectfully submit that the Fee Structure set forth above is reasonable

and should be approved under section 328(a) of the Bankruptcy Code, which specifically

authorizes compensation of a professional person on a “percentage fee” or “contingent fee” basis.

11 U.S.C. § 328(a). The compensation terms negotiated with Hilco Real Estate were the result of

arm’s-length negotiations, and the Debtors believe such terms are fair and reasonable.

                                         Indemnification

       20.     The Services Agreement provides that the Debtors and Hilco Real Estate owe

certain indemnification obligations to each other. The provisions governing the Debtors and Hilco

Real Estate’s indemnification obligations (the “Indemnification Provisions”) are attached to and

                                                 8
Case 19-80064-TLS        Doc 148     Filed 01/24/19 Entered 01/24/19 21:47:41              Desc Main
                                    Document     Page 9 of 34


made a part of the Services Agreement. The Indemnification Provisions were fully negotiated

between the Debtors and Hilco Real Estate at arm’s length. The Debtors and Hilco Real Estate

believe that the Indemnification Provisions are customary and reasonable for real estate advisory

engagements, both in chapter 11 cases and outside of chapter 11, and reflect the qualifications and

limitations on indemnification provisions that are customary in this district and other jurisdictions.

                                    No Duplication of Services

       21.     The Debtors believe that the services Hilco Real Estate will provide will be

complementary rather than duplicative of the services to be performed by other professionals. The

Debtors are very mindful of the need to avoid duplication of services, and appropriate procedures

will be implemented to ensure that there is minimal duplication of effort as a result of Hilco Real

Estate’s retention as real estate advisor.

                              Hilco Real Estate’s Disinterestedness

       22.     Hilco Real Estate has reviewed the list of parties in interest provided by the Debtors.

To the best of the Debtors’ knowledge, information, and belief, and except to the extent disclosed

herein and in the Baker Declaration, Hilco Real Estate: (a) does not hold any interest materially

adverse to the Debtors’ estates; (b) has no connection with the Debtors, their creditors, equity

security holders, or related parties herein; and (c) is a “disinterested person” within the meaning

of section 101(14) of the Bankruptcy Code (as modified by section 1107(b) of the Bankruptcy

Code). The Debtors’ knowledge, information, and belief regarding the matters set forth herein are

based, and made in reliance, upon the Baker Declaration.

       23.     A schedule detailing the payments received by Hilco Real Estate in the 90-day

period prior to the Petition Date is attached as Schedule 3 to Exhibit A. The Debtors have paid

two installments of the Retainer, of which Hilco is holding $50,000, and three invoices for lease

restructuring services, which invoices were paid pursuant to the Services Agreement and in the

                                                  9
Case 19-80064-TLS        Doc 148    Filed 01/24/19 Entered 01/24/19 21:47:41               Desc Main
                                   Document     Page 10 of 34


ordinary course of business. As of the Petition Date, Hilco Real Estate does not hold a prepetition

claim against the Debtors for services rendered.

       24.     The Debtors have been informed that Hilco Real Estate will conduct an ongoing

review of its files to ensure that no conflicts or other disqualifying circumstances exist or arise. If

any new material facts or relationships are discovered or arise, Hilco Real Estate will promptly

inform the Court as required by Bankruptcy Rule 2014(a).

       25.     As set forth in the Baker Declaration, Hilco Real Estate has not shared or agreed to

share any of its compensation from the Debtors with any other person except as permitted by

section 504 of the Bankruptcy Code.

                                          Basis for Relief

       26.     The Debtors seek approval of the retention and employment of Hilco Real Estate

pursuant to sections 327(a), 328(a), and 1107(b) of the Bankruptcy Code. Section 328(a) of the

Bankruptcy Code provides, in relevant part, that a debtor in possession, “with the court’s approval,

may employ or authorize the employment of a professional person under section 327 . . . on any

reasonable terms and conditions of employment, including on a retainer, on an hourly basis, on a

fixed or percentage fee basis, or on a contingent fee basis.” 11 U.S.C. § 328(a). Section 327(a)

of the Bankruptcy Code, in turn, authorizes a debtor in possession to employ professionals that

“do not hold or represent an interest adverse to the estate, and that are disinterested persons.” 11

U.S.C. § 327(a).    Section 1107(b) of the Bankruptcy Code provides that “a person is not

disqualified for employment under section 327 of [the Bankruptcy Code] by a debtor in possession

solely because of such person’s employment by or representation of the debtor before the

commencement of the case.” 11 U.S.C. § 1107(b).

       27.     Section 328 of the Bankruptcy Code permits the compensation of professionals,

including investment bankers and real estate advisors, on more flexible terms that reflect the nature

                                                  10
Case 19-80064-TLS            Doc 148      Filed 01/24/19 Entered 01/24/19 21:47:41                          Desc Main
                                         Document     Page 11 of 34


of their services and market conditions. As the U.S. Court of Appeals for the Fifth Circuit

recognized in Donaldson Lufkin & Jenrette Securities Corp. v. National Gypsum Co. (In re

National Gypsum Co.), 123 F.3d 861 (5th Cir. 1997),

        Prior to 1978 the most able professionals were often unwilling to work for
        bankruptcy estates where their compensation would be subject to the uncertainties
        of what a judge thought the work was worth after it had been done. That uncertainty
        continues under the present § 330 of the Bankruptcy Code, which provides that the
        court award to professional consultants “reasonable compensation” based on
        relevant factors of time and comparable costs, etc. Under present § 328 the
        professional may avoid that uncertainty by obtaining court approval of
        compensation agreed to with the trustee (or debtor or committee).

123 F.3d at 862 (footnote omitted).

        28.       The Debtors respectfully submit that they should be authorized to retain and employ

Hilco Real Estate in accordance with the terms and conditions of the Services Agreement. First,

as discussed above and in the Baker Declaration, Hilco Real Estate satisfies the disinterestedness

standard in section 327(a) of the Bankruptcy Code. 6 Moreover, Hilco Real Estate has already

become familiar with the Debtors’ business operations and real estate portfolio, and has committed

a significant amount of time and effort with respect to the restructuring of the leases contemplated

under the Services Agreement. Hilco Real Estate’s services are needed postpetition to assist with

negotiations, as necessary, to favorably renegotiate and restructure certain of the Debtors’ leases

for the benefit of the Debtors’ estates. Hilco Real Estate has extensive experience and an excellent

reputation in providing high-quality real estate advisory services to debtors in bankruptcy



6
    Bankruptcy Rule 2014(a) requires that an application be made for retention of professionals under section 327 of
    Bankruptcy Code. Pursuant to Bankruptcy Rule 2014(a), the application must, among other things, “state the
    specific facts showing . . . , to the best of the applicant’s knowledge, all of the person’s connections with the
    debtor, creditors, any other party in interest, their respective attorneys and accountants, the United States trustee,
    or any person employed in the office of the United States trustee.” Fed. R. Bankr. P. 2014. Additionally, the
    application “shall be accompanied by a verified statement of the person to be employed setting forth the person’s
    connections” to the parties in interest listed above. Id. Here, Bankruptcy Rule 2014 is satisfied by the contents
    of this Application and the Baker Declaration attached hereto.


                                                           11
Case 19-80064-TLS         Doc 148    Filed 01/24/19 Entered 01/24/19 21:47:41                  Desc Main
                                    Document     Page 12 of 34


reorganizations and other restructurings. The Debtors believe that Hilco Real Estate is well

qualified to provide the Services to the Debtors in a cost-effective, efficient, and timely

manner.

        29.     In addition, the Debtors believe that the Fee Structure is market based, fair, and

reasonable under the standards set forth in section 328(a) of the Bankruptcy Code. The Fee

Structure appropriately reflects the nature and scope of Services, Hilco Real Estate’s substantial

experience with respect to lease restructuring services and sales of real property, and the fee and

expense structures typically utilized by Hilco Real Estate and other leading advisory firms that do

not bill their clients on an hourly basis. In particular, the Debtors believe the Fee Structure creates

a proper fee mix based on the overall success of Hilco Real Estate’s efforts to restructure the

Debtors’ various lease obligations.

        30.     Indeed, courts routinely approve similar fixed and contingency fee arrangements in

other large chapter 11 cases. See, e.g., In re Bertucci’s Holdings, Inc., Case No. 18-10894 (Bankr.

D. Del. May 3, 2018) (approving a flexible fee structure and engagement letter under section 328

of the Bankruptcy Code on the grounds that both were reasonable); In re hhgregg, Inc., Case No.

17-01302 (Bankr S.D. Ind. April 6, 2017) (same); In re City Sports, Inc., Case No. 15-12054 (KG)

(Bankr D. Del. Nov. 23, 2015) (same); In re Physiotherapy Holdings, Inc., No. 13-12965 (KG)

(Bankr. D. Del. Dec. 18, 2013) (same); In re Longview Power, LLC, No. 13-12211 (BLS) (Bankr.

D. Del. Sept. 24, 2013) (same). 7

        31.     Furthermore, as set forth above, notwithstanding approval of the Services

Agreement under section 328(a) of the Bankruptcy Code, Hilco Real Estate intends to apply for



7
    Because of the voluminous nature of the orders cited herein, such orders have not been attached to this
    Application. Copies of these orders are available upon request of the Debtors’ proposed counsel.


                                                    12
Case 19-80064-TLS       Doc 148    Filed 01/24/19 Entered 01/24/19 21:47:41               Desc Main
                                  Document     Page 13 of 34


compensation for professional services rendered and reimbursement of expenses incurred in

connection with these chapter 11 cases, subject to the Court’s approval and in compliance with the

applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the U.S.

Trustee Guidelines, and any other applicable procedures and orders of the Court (to the extent

compliance is not waived) and consistent with the Fee Structure set forth in the Services

Agreement. Because it is not customary for Hilco Real Estate to keep detailed time records similar

to those customarily kept by attorneys, however, the Debtors are seeking, on behalf of Hilco Real

Estate, a waiver of the requirements of Local Rule 2016-1 to bill activities in one-tenth of an hour

increments, to provide or conform to a schedule of hourly rates, and to divide activity descriptions

into general project categories of time. See Neb. Bankr. L.R. 2016-1.

       32.     Additionally, the Debtors and Hilco Real Estate believe that the Indemnification

Provisions, as modified in the Order, are customary and reasonable for advisory engagements, both

out of court and in chapter 11 cases, and reflect the qualifications and limitations on

indemnification provisions in this district. See, e.g., In re Bertucci’s Holdings, Inc., Case No. 18-

10894 (Bankr. D. Del. May 3, 2018) (approving indemnification provisions as part of retention of

debtors’ professional); In re hhgregg, Inc., Case No. 17-01302 (Bankr S.D. Ind. April 6, 2017)

(same); In re City Sports, Inc., Case No. 15-12054 (KG) (Bankr D. Del. Nov. 23, 2015) (same); In

re Physiotherapy Holdings, Inc., No. 13-12965 (KG) (Bankr. D. Del. Dec. 18, 2013) (same); In re

Longview Power, LLC, No. 13-12211 (BLS) (Bankr. D. Del. Sept. 24, 2013) (same).

       33.     The Debtors also believe that employment of Hilco Real Estate effective nunc pro

tunc to the Petition Date is warranted under the circumstances of these chapter 11 cases. Hilco

Real Estate has provided, and will continue to provide, valuable services to the Debtors regarding

the contemplated lease restructuring and real property sale transactions. See, e.g., In re Arkansas



                                                 13
Case 19-80064-TLS         Doc 148    Filed 01/24/19 Entered 01/24/19 21:47:41                  Desc Main
                                    Document     Page 14 of 34


Co., 798 F.2d 645, 648 (3d Cir. 1986) (“[T]he bankruptcy courts have the power to authorize

retroactive employment of counsel and other professionals under their broad equity power.”

(collecting cases)).. Accordingly, the Debtors respectfully submit that the Application should be

granted as in the best interests of the Debtors, their estates, and all parties in interest.


                                                 Notice

        34.     The Debtors have provided notice of this Application to the following parties or

their respective counsel: (a) the office of the U.S. Trustee for the District of Nebraska; (b) counsel

to the Committee; (c) the agents under the Debtors’ prepetition asset-based facility; (d) the agents

under the proposed DIP Facility; (e) the agents under the Debtors’ prepetition term loan facility;

(f) the Internal Revenue Service; (g) the United States Securities and Exchange Commission;

(h) the office of the attorneys general for the states in which the Debtors operate; (i) the United

States Attorney’s Office for the District of Nebraska; and (j) any party that has requested notice

pursuant to Bankruptcy Rule 2002. The Debtors submit that, in light of the nature of the relief

requested, no other or further notice need be given.

                                          No Prior Request

        35.     No prior request for the relief sought in this Application has been made to this or

any other court.



                                 [Remainder of page intentionally left blank]




                                                   14
Case 19-80064-TLS   Doc 148    Filed 01/24/19 Entered 01/24/19 21:47:41   Desc Main
                              Document     Page 15 of 34
Case 19-80064-TLS   Doc 148    Filed 01/24/19 Entered 01/24/19 21:47:41   Desc Main
                              Document     Page 16 of 34


                                    EXHIBIT A

                                 Services Agreement
Case 19-80064-TLS   Doc 148    Filed 01/24/19 Entered 01/24/19 21:47:41   Desc Main
                              Document     Page 17 of 34
Case 19-80064-TLS   Doc 148    Filed 01/24/19 Entered 01/24/19 21:47:41   Desc Main
                              Document     Page 18 of 34
Case 19-80064-TLS   Doc 148    Filed 01/24/19 Entered 01/24/19 21:47:41   Desc Main
                              Document     Page 19 of 34
Case 19-80064-TLS   Doc 148    Filed 01/24/19 Entered 01/24/19 21:47:41   Desc Main
                              Document     Page 20 of 34
Case 19-80064-TLS   Doc 148    Filed 01/24/19 Entered 01/24/19 21:47:41   Desc Main
                              Document     Page 21 of 34
Case 19-80064-TLS   Doc 148    Filed 01/24/19 Entered 01/24/19 21:47:41   Desc Main
                              Document     Page 22 of 34
Case 19-80064-TLS   Doc 148    Filed 01/24/19 Entered 01/24/19 21:47:41   Desc Main
                              Document     Page 23 of 34
Case 19-80064-TLS   Doc 148    Filed 01/24/19 Entered 01/24/19 21:47:41   Desc Main
                              Document     Page 24 of 34
Case 19-80064-TLS   Doc 148    Filed 01/24/19 Entered 01/24/19 21:47:41   Desc Main
                              Document     Page 25 of 34




                                                  Ryan Lawlor
                                                  Senior Vice President
                                                  12/6/18
Case 19-80064-TLS   Doc 148    Filed 01/24/19 Entered 01/24/19 21:47:41   Desc Main
                              Document     Page 26 of 34
Case 19-80064-TLS   Doc 148    Filed 01/24/19 Entered 01/24/19 21:47:41   Desc Main
                              Document     Page 27 of 34
Case 19-80064-TLS   Doc 148    Filed 01/24/19 Entered 01/24/19 21:47:41   Desc Main
                              Document     Page 28 of 34
Case 19-80064-TLS   Doc 148    Filed 01/24/19 Entered 01/24/19 21:47:41   Desc Main
                              Document     Page 29 of 34
Case 19-80064-TLS   Doc 148    Filed 01/24/19 Entered 01/24/19 21:47:41   Desc Main
                              Document     Page 30 of 34
Case 19-80064-TLS   Doc 148    Filed 01/24/19 Entered 01/24/19 21:47:41   Desc Main
                              Document     Page 31 of 34
Case 19-80064-TLS   Doc 148    Filed 01/24/19 Entered 01/24/19 21:47:41   Desc Main
                              Document     Page 32 of 34
Case 19-80064-TLS   Doc 148    Filed 01/24/19 Entered 01/24/19 21:47:41   Desc Main
                              Document     Page 33 of 34
Case 19-80064-TLS   Doc 148    Filed 01/24/19 Entered 01/24/19 21:47:41   Desc Main
                              Document     Page 34 of 34
